DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1, 11, 13, and 14, the limitation “a standard AR lower receiver assembly” renders the claims indefinite. Specifically, the term “standard” renders the limitation indefinite, since the metes and bounds of the term are unclear within the context of AR lower receiver assemblies. What AR lower receiver assemblies are covered/precluded by said limitation? Only those with single-stage triggers? Only those with non-ambidextrous selectors? Only those within a specific weight range? For purposes of examination, the examiner will consider said limitation as reading “an AR-pattern lower receiver assembly.” It is suggested that Applicant adopt this language. Correction and/or clarification are required.
Claim 1 recites the limitation "the bolt body" in 6.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will the language reading “the bolt comprising” (line 3) as reading “the bolt comprising a bolt 
Claim 1 recites the limitation "the bolt end" in both of lines 13 and 14.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider the limitation of line 13 as reading “an end of the bolt” and the limitation of line 14 as reading “the end of the bolt.” Correction and/or clarification are required.
Claim 3 recites the limitation "the unitary body" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider the limitation as reading “the bolt body.” Correction and/or clarification are required.
Claim 3 recites the limitation "the bolt body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the language of lines 1-2 reading “of the bolt body” will be considered as omitted from the claim. Correction and/or clarification are required.
Claim 3 recites the limitation "the bolt end" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider said limitation as reading “the end of the bolt.” Correction and/or clarification are required.
Claim 7 recites the limitation "the unitary body" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner will consider the limitation as reading “the bolt body.” Correction and/or clarification are required.

Claim 16 recites the limitation "the negative taper surface lateral of the bullet pushing slope" in line 4.  There is insufficient antecedent basis for this limitation in the claim, and for the portion of the limitation reading “the bullet pushing slope.” For purposes of examination, the examiner will consider said limitation as reading “a negative taper surface lateral of a bullet pushing slope.” Correction and/or clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 14-19 of U.S. Patent No. 10627177. Although the claims at issue are not identical, they are not patentably distinct from each other the patent claims include each and every feature of the application claims, but the patent also include additional features. Thus, the patent claims are essentially a “species” of the more “generic” invention of the application claims, and thus, the application claims are “anticipated” by the invention set forth in the patent claims. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). As such, the application claims are not patentably distinct from the patent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bacon (WO 2018/058174 A1), Hamilton (2018/0045476), Mather (2016/0252314), Pollack (9279628), and Constant et al. (2010/0281733). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641